 

Exhibit 10.3
 
Imation Corp. 2011 Stock Incentive Plan
Performance Award Agreement
 
This PERFORMANCE AWARD AGREEMENT (the “Agreement”) effective as of «GrantDt» is
between Imation Corp., a Delaware corporation (the “Company”), and «Name», an
employee of the Company or one of its Affiliates (the “Participant”), pursuant
to and subject to the terms and conditions of the Imation Corp. 2011 Stock
Incentive Plan (the “Plan”).
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Participant hereby agree as follows:
Section 1.    Performance Award. Effective «GrantDt» (the “Effective Date”), the
Company granted to the Participant a performance award with the specific terms
set forth on Exhibit A hereto and subject to the terms and conditions set forth
in this Agreement and the Plan (the “Performance Award”).
Section 2.    Payment; Forfeiture.
(a)    Payment. Subject to the terms and conditions of this Agreement, and
except as otherwise provided in Section 2(c) hereof, the amount to be paid to
the Participant pursuant to this Performance Award, if any, shall be determined
as set forth on Exhibit A if the Participant remains continuously employed by
the Company or an Affiliate of the Company from the Effective Date until the end
of the performance period set forth on Exhibit A (the “Performance Period”). The
Committee shall validate whether the performance criteria described in Exhibit A
were achieved. Such validation shall be made at a meeting of the Committee next
following the end of the Performance Period, shall be based on the Company's
audited financial statements and shall be final and conclusive with respect to
the achievement of the performance criteria. Any payment of this Performance
Award shall be made within a reasonable time following the validation of the
payout by the Committee, but in no event later than seventy-four (74) calendar
days following the end of the Performance Period, subject to the payment of
applicable withholding taxes pursuant to Section 5 hereof.
(b)    Forfeiture. Except as otherwise provided in Section 2(c) hereof, if the
Participant ceases to be employed by the Company and all Affiliates of the
Company for any reason prior to the end of the Performance Period, this
Performance Award shall be immediately and irrevocably forfeited.    
(c)    Change in Control. Notwithstanding the payment and forfeiture provisions
contained in Sections 2(a) and 2(b) hereof, but subject to the other terms and
conditions set forth in this Agreement, in the event the Company or an Affiliate
terminates the Participant's employment with the Company and all Affiliates of
the Company for any reason other than death, Disability or Termination for Cause
within two (2) years following a Change in Control and prior to the end of the
Performance Period, then the Participant shall be entitled to receive a payment
of this Performance Award based on, and assuming that the performance goal would
be achieved at the target (100%) level, as set forth in Exhibit A. Such payment
shall be made promptly after the date of such termination, but in no event later
than thirty (30) calendar days following such termination. In the event that the
provisions of this Section 2(c) result in “payments” that are finally and
conclusively determined by a court or Internal Revenue Service proceeding to be
subject to the excise tax imposed by Section 4999 of the Code, and the
Participant has not received any additional cash payment from the Company
relating thereto under the provisions of Section 6 of the Severance Agreement
between the Company and the Participant (the “Severance Agreement”), the Company
shall pay to the Participant an additional amount such that the net amount
retained by the Participant following realization of all compensation under the
Plan that resulted in such “payments,” after allowing for the amount of such
excise tax and any additional federal, state and local

 

--------------------------------------------------------------------------------

 

income and employment taxes paid on the additional amount, shall be equal to the
net amount that would otherwise have been retained by the Participant if there
were no excise tax imposed by Section 4999 of the Code. Any tax gross-up payment
under this Section 2(c) shall comply with the requirements of Treas. Reg.
Sec. 1.409A-3(i)(1)(v). If the Participant receives any additional cash payment
from the Company under Section 6 of the Severance Agreement, the foregoing
sentence shall be of no force or effect and the provisions of the Severance
Agreement shall be deemed to supersede the foregoing sentence in its entirety.
(d)    No Early Payment. Except as otherwise provided in Section 2(c) hereof, in
no event will the Performance Award be paid out prior to the end of the
Performance Period unless otherwise determined by the Committee in its sole
discretion, and any such payment shall be made within thirty (30) calendar days
following such determination.
(e)    Clawback. In the event that after the grant of the Performance Award but
prior to a Change in Control (1) the Company issues a material restatement of an
initial financial statement, and (2) the Participant engaged in intentional
misconduct that caused or contributed to the need for such a restatement because
of material noncompliance by the Company with applicable financial reporting
requirements (a “Forfeiture Event”), the Participant, at the request of the
Committee made within 90 days after the restatement, shall forfeit this
Performance Award if the restatement relates to a period covered by the
Performance Period, regardless of whether this Performance Award has been paid
out ( “Forfeitable Performance Award”). If the Forfeitable Performance Award has
been paid out at the time of the Committee's request, the Participant shall
promptly remit to the Company the “Net Proceeds” (as hereinafter defined) of the
Forfeitable Performance Award in lieu of the Forfeitable Performance Award. “Net
Proceeds” shall mean proceeds, net of taxes paid or payable by the Participant,
from the receipt of any payment made pursuant to Section 2(a) hereof in an
amount reasonably determined by the Committee but including interest on the
amount of cash repaid from the date of the receipt by Participant of such
payment made pursuant to Section 2(a) hereof to the date of payment of such
amount to the Company at a rate reasonably determined by the Committee. The
Committee may, but shall not be required by Participant to, reduce the
forfeiture, return and/or payment obligations hereunder to the extent that the
Committee, in its sole and absolute discretion, shall deem appropriate. Nothing
herein shall limit any other rights the Company shall have by law for misconduct
of the Participant that caused or contributed to the need for such restatement.
Section 3.    Restrictions on Transfer. Neither this Performance Award, nor any
right with respect to the Performance Award under this Agreement, may be sold,
assigned, transferred, pledged, hypothecated (by operation of law or otherwise)
or otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any Affiliate of the Company.
Section 4.    Adjustments. To the extent consistent with Section 162(m), the
Committee may appropriately adjust any evaluation of performance under this
Performance Award to exclude the effect of certain events, including, but not
limited to, any of the following events: asset write-downs; litigation or claim
judgments or settlements; changes in tax law, accounting principles or other
such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities;
acquisitions; and gains or losses from the disposition of businesses or assets
or from the early extinguishment of debt.
Section 5.    Taxes. The Participant acknowledges that the Participant will
consult with the Participant's personal tax adviser regarding the income tax
consequences of the grant or payment of this Performance Award and other matters
related to this Agreement. In order to comply with all applicable federal,
state, local or foreign income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income

 

--------------------------------------------------------------------------------

 

or other taxes, which are the Participant's sole and absolute responsibility,
are withheld or collected from the Participant. In accordance with the terms of
the Plan, and such rules as may be adopted by the Committee, the Company will
satisfy any applicable tax withholding obligations arising from any payment of
this Performance Award by withholding a portion of the cash otherwise to be
delivered equal to the amount of such taxes.
Section 6.    Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
(a)    “Change in Control” means any one of the following events:
 
(i)    the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or an Affiliate of the Company, or any employee
benefit plan of the Company or an Affiliate of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company's then outstanding shares of Common Stock or the
combined voting power of the Company's then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and (3)
of paragraph (a)(iii) apply); or
 
(ii)    individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
 
(iii)    the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company, a sale or other
disposition in a transaction or series of related transactions of all or
substantially all of the Company's assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company's outstanding Common Stock and the
Company's outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one of more Affiliates) in substantially the
same proportions as their ownership of the Company's Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business

 

--------------------------------------------------------------------------------

 

Combination) beneficially owns, directly or indirectly, 35% or more of the
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities (or comparable equity interests) of the entity
resulting from such Business Combination and (3) at least a majority of the
members of the board of directors (or similar governing body) of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors of the Company providing for such Business Combination; or
(iv)    approval by the stockholders of the dissolution of the Company.
(b)    “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
(c)    “Termination for Cause” means termination of Participant's employment
with the Company or an Affiliate for the following acts: (i) the Participant's
gross incompetence or substantial failure to perform his or her duties,
(ii) misconduct by the Participant that causes or is likely to cause harm to the
Company or that causes or is likely to cause harm to the Company's reputation,
as determined by the Company's Board of Directors in its sole and absolute
discretion (such misconduct may include, without limitation, insobriety at the
workplace during working hours or the use of illegal drugs), (iii) failure to
follow directions of the Company's Board of Directors that are consistent with
the Participant's duties, (iv) the Participant's conviction of, or entry of a
pleading of guilty or nolo contendre to, any crime involving moral turpitude, or
the entry of an order duly issued by any federal or state regulatory agency
having jurisdiction in the matter permanently prohibiting the Participant from
participating in the conduct of the affairs of the Company or (v) any breach of
this Agreement that is not remedied within thirty (30) days after receipt of
written notice from the Company specifying such breach in reasonable detail.
Section 7.    Governing Law. The internal law, and not the law of conflicts, of
the State of Delaware will govern all questions concerning the validity,
construction and effect of this Agreement.
Section 8.    Plan Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By accepting this Agreement, the Participant confirms that
the Participant has received a copy of the Plan and represents that the
Participant is familiar with the terms and provisions thereof, and hereby
accepts this Performance Award subject to all the terms and provisions of the
Plan.
Section 9.    No Rights to Continue Service or Employment. Nothing herein shall
be construed as giving the Participant the right to continue in the employ or to
provide services to the Company or any Affiliate, whether as an employee or as a
consultant or otherwise, or interfere with or restrict in any way the right of
the Company or any Affiliate to discharge the Participant, whether as an
employee or consultant or otherwise, at any time, with or without cause. In
addition, the Company or any Affiliate may discharge the Participant free from
any liability or claim under this Agreement, unless otherwise expressly provided
herein.
Section 10.    Entire Agreement. Except as specifically provided herein with
regard to the Severance Agreement, (i) this Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to said
subject matter; (ii) all prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement; and
(iii) each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that

 

--------------------------------------------------------------------------------

 

any agreement, statement or promise that is not contained in this Agreement or
the Plan shall not be valid or binding or of any force or effect.
Section 11.    Modification.     No change or modification of this Agreement
shall be valid or binding upon the parties unless the change or modification is
in writing and signed by the parties. Notwithstanding the preceding sentence,
the Plan, this Agreement and the Performance Award may be amended, altered,
suspended, discontinued or terminated to the extent permitted by the Plan.
Section 12.    Severability. In the event that any provision that is contained
in the Plan or this Agreement is or becomes or is deemed to be invalid, illegal
or unenforceable in any jurisdiction or would disqualify the Plan or this
Agreement for any reason and under any law as deemed applicable by the
Committee, the invalid, illegal or unenforceable provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan or this Agreement, such provision
shall be stricken as to such jurisdiction or Performance Award, and the
remainder of the Plan or this Agreement shall remain in full force and effect.
Section 13.    Headings. Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
Section 14.    Participant's Acknowledgments. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee or the Board of Directors of the Company, as appropriate, upon any
questions arising under the Plan or this Agreement. Any determination in this
connection by the Company, including the Board of Directors of the Company or
the Committee, shall be final, binding and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules and regulations.
Section 15.    Parties Bound. The terms, provisions and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. This Agreement shall have
no force or effect unless it is duly executed and delivered by the Company and
the Participant or until such Agreement is delivered and accepted through any
electronic medium in accordance with procedures established by the Company.
 
The Company has caused this Agreement to be signed (which may be by electronic
signature) and delivered and the Participant has caused this Agreement to be
accepted (which may be by electronic acceptance) as of the date set forth above.
IMATION CORP.
By:    
Name:    
Title:    
 
    
Participant
 
 
Exhibit A
 

 

--------------------------------------------------------------------------------

 

[Description of performance criteria]
 
 
 
 

 